DETAILED ACTION
Applicant's response, filed 26 February 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim and Examination Status
	Claims 1-16, 18-20, and 25-38 are currently pending and under exam herein.
	Claims 25-38 are newly added.
	Claims 17 and 21-24 have been cancelled.
	It is noted that a new Examiner has been assigned to the instant application.

Information Disclosure Statement
The Information Disclosure Statement filed 26 February 2021 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.



Contingent Claim Limitations/Claim Interpretation 
	In the interest of compact prosecution, the instant claims are examined to consider all
claim limitations.  However the claims herein contain recitations of intended use and contingent claim language that affect the scope of the claims, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification.  See In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater,415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).
The instant claims include numerous recitations of both intended claim steps and contingent claim language.  
A.  With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”. 
In the instant claims, the following are “contingent” recitations:  
Claim 1 has been amended to recite, “when the DLBCL sample is determined to be GCB, treating the subject with (1) cyclophosphamide…or when the DLBCL sample is determined to be ABC, treating the subject with a therapy other than (1) CHOP chemotherapy…”  The claim is interpreted that either the DLBCL sample is determined to be GCB or the DLBCL sample is determined to be ABC.  The treatment of the subject is based on either of these occurring, which is based on a classification that meets a criteria.  However, if said criteria are not met, for example when the probability score is not a value in the range for ABC or GCB,  then the samples are presumably not classified and the steps are not performed, i.e. the steps are contingent.   
With respect to the claim 25 (newly added) the claims recite the classification of DLBCL as ABC when a probability score is a value in a range for ABC and treating when that occurs.  However, if said range does not occur, the claim presumably does not proceed, i.e. is contingent.  
With respect to the interpretations above, it is suggested that the claims be amended recite alternative language so as to avoid interpretation of contingent claiming.
B.  With respect to intended claim limitations, the following are considered intended in the instant claims:
 Claim 1 recites, “measuring expression of CD47…thereby obtaining an expression value”.  The expression value is an intended result of the measuring step herein as no steps are claimed whereby any “value” is calculated.  
Claim 13 recites, “the method of claim 1, wherein the method classifies at least 94% of the DLBCL samples as ABC or GCB” which is an intended result of the classification. 
Claim 25 recites, ““measuring expression of CD47…thereby obtaining an expression value”.  The expression value is an intended result of the measuring step herein as no steps are claimed whereby any “value” is calculated.  
It is suggested that the claim be amended to recite active, positive limitations to avoid recitation of intended use herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16, 18-20, and 25-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites, “measuring expression of CD47, CD86, ENTPD1…TYMS in a DLBCL sample obtained from a subject, thereby obtaining an expression value for CD47, CD86, ENTPD1…TYMS”.  The claim is unclear with respect to “thereby obtaining an expression value”.  Firstly, as above, the claim step is an intended result of the measuring step.  However, no steps are provided by which a “value” is gotten from said measurement.  Secondly, does Applicant intend that one value is obtained that represents the expression of CD47 + CD86 + ENTPD1 +…TYMS?  The claim recites “an expression value for CD47…and TYMS” thus fairly interpreted as the summation of all of the expression measurements as one value.  However, it appears from the Specification that each gene product, i.e. CD47, CD86…TYMS is measured to then provide a value for each gene product.  Also, it would appear from the remainder of the claim language that this is the case, i.e. “weighting each expression value” and Claim 25 includes similar language and it is rejected herein for the same reasons as claim 1.   
	Claims 1 and 25 recite, “weighting each expression value”.  There is lack of antecedent basis in the claim for “each expression value” as the first limitation of claims 1 and 25 includes “an expression value”.  Clarification is requested through clearer claim language.
 	Claims 1 and 25 recite, “calculating a probability score using the summed weighted  expression value”.  There is insufficient antecedent basis in the claim for a summed weighed expression value as the previous claim step recites summed weighted expression values.  This recitation further confounds the issue above with respect to whether or not Applicant intends measuring each of expression values to get a plurality of values that are then weighted, or if applicant intends measuring expression values, as a whole, to gain one expression value, in which case the rest of the claim would not make sense.  It is assumed for examination that Applicant intends that the claim would measure each of CD47…TYMS to obtain expression values that are then weighted.  Clarification through clearer claim language is requested.
	Claim 1 and 25 recites, “comparing the probability score to predicted probability cut-offs”.  It is unclear as to what predicted probability cut-offs are used for said comparison.  Are predicted probability cut-offs from known samples utilized, for example?  Clarification through clearer claim language is requested.
	Claim 19 recites, “the method of claim 1, wherein one or more computer-readable storage media storing computer-executable instructions are used for causing a computing system 
	It is noted that both claims 19 and 20 would seem redundant in that they are directed to the method of claim 1, which already comprises the methods as subsequently claimed in the further limitations of 19 and 20.  The claim structure is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 18-20, and 25-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims 1-16, 18, 20, and 25-38 are directed to a methods of classifying and treating diffuse large B-cell lymphoma (DLBCL). Of note: Claim 19, directed to “computer-readable storage media”, reads on carrier waves and is not properly directed to patent eligible subject matter (In re Nuijten, Federal. Circuit, 2006). An amendment reciting “non-transitory computer-readable storage medium” would suffice to overcome this portion of the rejection over claim 19.  Further, Claim 19 is included in the below portions of the rejection for purposes of compact prosecution, should the claim be ameded. 
With respect to step (2A)(1) the claims are directed to abstract ideas and natural phenomena.  
Abstract Ideas 
With respect to abstract ideas, the MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	Under the (2A)(1) evaluation, the instant claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps observed to be directed to abstract ideas are as follows: 
	Claims 1 and 25: “weighting each expression value; summing the weighted expression values; calculating a probability score; comparing the probability score to predicted probability cut-offs; classifying the DLBCL sample”.
	Dependent claims 8-11 and 32- recite additional steps that further limit the judicial exceptions in independent claim 1 and as such, are further directed to abstract ideas. Such steps include “weighting each expression values comprises multiplying the following expression values by coefficients (claims 8 and 32); “calculating a probability score uses the formula…” (claims 9 and 33); “wherein the predicted probability cut-offs are probability score t cut-offs” (claims 10 and 34); and “wherein the probability score t cut-offs are <0.43 for ABC and >0.57 for GCB” (claims 11,13, and 35).
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
Dependent claims 19 and 20 include a non-transitory computer-readable storage medium…are used for causing… and a system adapted to perform, respectively and correspond to the same judicially recited exceptions as pertain to claim 1 above.  
The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than gathering expression level data; weighting and summing the data to get probability data; and classifying a sample based on a probability score.  There are no specifics as to the methodology involved in the weighting and summing and probability calculation other than what is performed mathematically using pen and paper and under the BRI, said steps can readily be performed by a human when presented the data of interest.
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite additional elements that are not an abstract idea as follows:
Claim 1: “measuring expression of CD47, CD86, ENTPD1…” and “when the DLBCL sample is determined to be GCB, treating the subject with (1) cyclophosphamide…when the DLBCL sample is determined to be ABC, treating the subject with a therapy other than (1) CHOP chemotherapy…”
Claim 25: “measuring expression of CD47, CD86, ENTPD1…” and “when the DLBCL sample is classified as ABC, treating the subject with a therapy other than (1) CHOP chemotherapy…”
Dependent claims recite steps that further limit the recited additional elements in the claims.  Examples include type of expression measured (claim 2, 3, 26, 27); types of assays for expression measurement (claims 5-7 and 29-31); computer implementation (claims 19 and 20); type of subject (claim 12); methods of assaying to yield expression values (claims 14-16 and 36-37); types of therapy (claims 18 and 38).
With respect to the additional elements in the instant claims, those steps directed to measuring are data gathering steps.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “storage medium” and “system” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical 
	Lastly, the steps directed to “when the DLBCL sample is determined to be GCB or ABC” (claim 1) or “classified as ABC” (claim 25) are steps that are in the alterntive (claim 1) or recite contingent claim language (claims 1 and 25) wherein said steps need not be perfromed.  Furher with respect to “treating with a therapy other than (1) CHOP chemotherapy; (2) R_CHOP chemotherapy; or (3) R-EPOCH chemotherapy” is not a step that is sufficiently specific, other than exclusion of three treatments.  Applicant is invited to view the claim interpretation above with respect to the recitations as instant claimed.  
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).     
In the instant application, the prior art to, for example, Bourzac et al. (Journal of Biotechnology (2011) Vol. 154:68-75) discloses measuring expression (claims 1 and 25; including the further steps of claims 14-16 and 36-37) and provides for steps that are routine, well-understood and conventional data gathering elements that in the art.  Those steps include measuring expression values by contacting samples with nuclease protection probes comprising a flanking sequence (NPPF), as in the instant claims (See Bourzac et al. at page 68-abstract and Materials and Methods at page 69-71)  In addition, the instant Specification discloses that “gene expression may be measured by any technique known [043]; [095]; [0108]; [0127].  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, 
	Dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
It is noted that in addition to the recited abstract ideas, as outlined above, the instant claims also include steps directed to natural principles that include the correlation of expression levels with disease (DLBCL).  
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that amended claim 1 is similar to the issues in Vanda Pharmaceuticals in that said claims include steps for analyzing DLBCL and applying a classification in the treatment of DLBCL.
	It is respectfully submitted that this is not persuasive, for the reasons set forth above.  See claim interpretation and claim rejections for indefiniteness.
  It is agreed that if the treatment steps herein were properly claimed, i.e. see the above rejections and claim interpretations, said steps would suffice to overcome the instant rejections, as said amendments would provide for practical steps for treatment of a specific disease (DLBCL) with a specific treatment, as it pertains to the DLBCL determined to be GCB.  
not be considered specific treatments. The number of contemplated “therapies” after the exclusion of the three types of chemotherapy treatments, rules out the step as “specific” for DLBCL.  
Note: claims 18 and 38, if claimed as the treatments for ABC, would be specific.  
	2.  Applicant states that the claims are eligible under Step 2B by integrating the alleged judicial exception into a practical application by using classification…to effect a particular treatment.	
	This is not persuasive as set forth above.  Suggestions are made above to overcome said rejections.  

Conclusion
	No claims are allowed.
	With respect to the prior art, the prior art does not teach or fairly suggest measurement of expression of [each of] CD47, CD86, ENTPD1, FOXP1, FUT8, IL16, ITPKB, LRMP, MME, NF2, PIM1, PTPRC, REL, STAT3, TNFRSF8, and TYMS, in a DLBCL sample, as claimed.  The closest prior art to Roberts et al. (Laboratory Investigation (2007) Vol. 87:979-997) teaches a quantitative nuclease protection assay in paraffin-embedded tissue replicates for expression analysis in DLBCL.  The prior art to Rimsza et al. (Blood (2008) Vol. 112:3425-3433) further discloses gene expression prediction in DLBCL, as does Rimsza et al. (PLoS One (2011) Vol. 6:8 pages) and Bourzac et al. (Journal of Biotechnology (2011) Vol. 154:68-75).  However, the prior art does not teach or fairly suggest the genes as currently claimed.  

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631